Citation Nr: 9908832	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to a higher evaluation for service-connected 
low back disability, evaluated as 20 percent disabling from 
February 12, 1992, and currently evaluated as 40 percent 
disabling from February 9, 1994.

2.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1976 to April 
1980.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
November 1992, the RO denied the veteran's claim of 
entitlement to an increased rating for service-connected low 
back disability.  A notice of disagreement was filed in 
December 1992, and a statement of the case was issued in 
March 1993.  A substantive appeal, including a request for 
personal hearing, was filed in April 1993.  In June 1993, the 
veteran appeared and testified before a hearing officer at 
the RO.  The Hearing Officer determined that a 20 percent 
rating was warranted, and the grant is reflected in an 
October 1993 rating action.  By rating action of June 1996, 
an increased evaluation of 40 percent was granted from 
February 9, 1994.  As a 40 percent evaluation is not the 
maximum rating available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 1996, the RO denied the veteran's claim of 
entitlement to a total rating based on individual 
unemployability.  A notice of disagreement was submitted in 
July 1996.  In October 1996, a supplemental statement of the 
case was issued and the veteran filed his substantive appeal.  
A hearing was not requested.  


REMAND

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claims.  

Of record is an April 1995 decision from the Social Security 
Administration (SSA) which granted entitlement to disability 
benefits.  The list of evidence considered included the 
following: records of VA treatment received during a period 
between February 1992 and January 1993, and in February 1994; 
Pender Memorial Hospital records reflecting treatment 
received from January to February 1993; records from Dr. 
James H. Peedin reflecting treatment received in March 1989 
to July 1994; and a three page July 1994 report from Dr. 
Caughey.  Of the records listed, the claims folder does not 
include the July 1994 report from Dr. Caughey.  The Court has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference to.  Littke v. Derwinski 1 Vet. 
App. 90 (1990).  Therefore, the report should be secured and 
associated with the claims folder.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain the three page 
July 1994 report by Dr. Caughey.  If 
needed, the proper authorization should 
be obtained.  After the report is 
secured, it should be associated with the 
claims folder.

2.  The RO should adjudicate the claims 
of entitlement to an increased rating 
for a low back disability, and 
entitlement to a total rating based on 
individual unemployability.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


